At the outset,
permit me to offer to you, Sir, my delegation’s sincere
congratulations on your unanimous election to the presidency
of the forty-eighth session of the General Assembly. Your
professional experience as your country’s Permanent
Representative to the United Nations will undoubtedly be an
asset in our important deliberations.
We pay tribute to your predecessor, Mr. Stoyan Ganev,
for his dedicated service. We applaud the Secretary-General,
Mr. Boutros Boutros-Ghali, for his bold and tireless efforts
to strengthen the world Organization. We warmly welcome
the new Members and wish them well.
A retrospective look at developments since the end of
the cold war reveals the complexity of advancing towards a
new fabric of international relations. On the one hand, the
spirit of cooperation and interaction is becoming prevalent.
The new democracies are making headway in the face of the
formidable difficulties of transition. Recent events in Russia
are ample evidence of this. We are confident that the
democratic forces, led by President Yeltsin, will overcome
the present ordeal and succeed in their endeavours. The
significance for the region and the entire world of the
success of Russia’s reforms can hardly be overemphasized.

Furthermore, solutions are being found even to the most
protracted regional conflicts. The recent historic act of
mutual recognition between Israel and the Palestine
Liberation Organization (PLO) and the interim peace
agreement are a case in point. We hope that this will lead
to a just and comprehensive solution to the Arab-Israeli
conflict.
An important breakthrough towards democracy and a
multiracial society in South Africa has been made. Peace
and the national reconciliation that had eluded Cambodia for
so long has been restored to this land of ancient civilization.
Landmark agreements on the prohibition of chemical
weapons and on the reduction of nuclear armaments have
been concluded.
In the meantime, it is clear that old, deep-seated
problems still await solutions and new ones, once held in
check by the circumstances of the time, are emerging.
Indeed, no tangible progress has been registered in
addressing the issues of poverty, external debt, drugs,
organized crime, the widening gap between the affluent and
the poor, and environmental crises. Though the cold war is
over, the "hot wars" have multiplied. Suffice it to mention
the continuing tragedies of Bosnia and Herzegovina,
Somalia, Nagorny-Karabakh and Abkhazia.
It is widely recognized today that the concept of
development has acquired a multidimensional character
encompassing not only economic growth, but also political,
social and environmental aspects. Moreover, greater
emphasis is being placed on the human dimension of
development, as in the final analysis the well-being of
people stands as a true measurement of development. We
believe that the United Nations is the only, and irreplaceable,
mechanism to translate this concept into reality.
In this respect, the United Nations-sponsored world
conferences on population and on women and the World
Summit for Social Development are called upon to open up
better prospects to that end. No lasting solution to today’s
various problems can be sought unless the developmental
challenges are adequately addressed. The concept of
development and its practical aspects will certainly be
enriched by the Secretary-General’s interim report on an
agenda for development and its upcoming discussion during
this session.
Now is the time resolutely to address the long-standing
agenda relating to economic disparities between the North
and the South, including eradication of poverty, debt relief,
elimination of trade protectionism and an early and
successful conclusion of the Uruguay Round. In this regard,
Forty-eighth session - 7 October l993 11
Mongolia welcomes the meeting of the Chairman of the
Non-Aligned Movement and the Group of Seven last July in
Tokyo, which represents a first step towards re-launching the
North-South dialogue. My delegation believes it important
that following serious consideration by the Assembly, at this
session, of the Non-Aligned Movement initiative on the
reactivation of the North-South dialogue to strengthen
international cooperation for development a positive decision
be taken in this regard.
It is of signal importance that we maintain the
momentum gained at the Rio Conference on Environment
and Development through effective follow-up, at both the
international and the national level. We commend the
dynamic role of the Commission on Sustainable
Development as a central political forum for the monitoring
and review of the implementation of Agenda 21. Mongolia
recently ratified the Convention on Climate Change and the
Convention on Biodiversity; our national plan of action to
implement Agenda 21 is being formulated.
As a country where desertification is a major challenge,
Mongolia deems it necessary that a convention on that
subject be concluded by 1995.
Mongolia believes that the observance of human rights
in accordance with universally accepted norms is essential in
promoting equitable cooperation among States. Respect for
human rights and fundamental freedoms can in no way be
reconciled with biased criteria which divide countries into
big and small, developed and underdeveloped, majority and
minority groups, or along ethnic, racial and religious lines.
Furthermore, Mongolia proceeds from the premise that
human rights and fundamental freedoms, as universal values,
do not recognize borders.
It is of the utmost importance that the Vienna
Conference on Human Rights, held last June, was able to
reach an agreement on the indivisibility of economic, social,
cultural, political and civil rights, and on the need to respect
and implement them on an equal footing.
It is gratifying to note that with the demise of the cold
war, propaganda on disarmament issues has faded away and
a businesslike atmosphere of cooperation has taken shape.
Earlier this year the Treaty on substantive reductions of
strategic offensive armaments was concluded between the
Russian Federation and the United States. Also, a
commendable initiative with respect to a moratorium on
nuclear testing took shape. The Geneva Conference on
Disarmament has decided to commence negotiations on a
comprehensive test-ban treaty.
As a country uniquely positioned between the two
nuclear-weapon Powers, Mongolia attaches exceptional
importance to this issue. That is precisely why my country
last year declared its territory a nuclear-weapon-free zone.
In this context Mongolia welcomes the idea of turning
Central Asia into such a zone.
The issue of the timely and full implementation of
agreements on the reduction of nuclear weapons and the
complete prohibition and elimination of nuclear weapons
should not escape the priority attention of the world
community. The cessation of nuclear-weapon tests and the
strict observance of the Treaty on the Non-Proliferation of
Nuclear Weapons (NPT) is acquiring special importance.
We support the indefinite extension of the NPT at the review
Conference in 1995. It is of great importance that the
parties to the Treaty, especially the nuclear-weapon States,
honour their commitments and refrain from any action that
might undermine it.
Mongolia is entering its fourth year of democratic
reforms. We, like many others in our position, are facing
formidable challenges. As an underdeveloped, land-locked
country inadequately integrated into the world transportation
network, with a high vulnerability to natural calamities,
Mongolia is experiencing added difficulties in its transition.
In addition to the political and economic reforms there
is the onerous task of dealing with spiritual renewal. During
the years of the socialist experiment, we Mongols were
forced to abandon our centuries-old traditions and cultural
heritage. Suffice it to say that virtually all the houses of
worship - sanctuaries of spiritual life - over 700 in all, were
destroyed, and the traditional script of the Mongols, an
important cultural heritage of mankind, was buried in
oblivion. The task is now to rectify this wrong. This is a
nation-wide task requiring enormous efforts and resources;
we cannot leave it to take care of itself.
For all the problems, Mongolia’s democratic reforms
are steadily gaining ground. The new democratic system of
governance proclaimed in the 1992 democratic Constitution
is being consolidated. The first-ever direct presidential
elections, held last June, culminated in the choice of a
President put forward by the new political parties. The legal
foundation of the ongoing reforms is being strengthened. It
has come to embrace all the key aspects of societal life.
The present Government has set itself the task of
checking the economic decline within a two-year period.
And the target seems to be within the realm of the possible.
We associate these gains primarily with the understanding
12 General Assembly - Forty-eighth session
and support of the international community. In recent years
a donor community in support of Mongolia has emerged. A
donor meeting sponsored recently by the World Bank held
its third round in Tokyo, in which 23 countries and 6
international organizations took part. Grants and soft loans
by donor Governments significantly help in alleviating the
present difficulties, and lay a new basis for future
development. In addition, we are keenly interested in
attracting private-sector investment in Mongolia. This would
not only contribute to economic recovery but would also
help make future cooperation with our partners mutually
advantageous. The revised Foreign Investment Law creates
favourable conditions for such investment opportunities.
Furthermore, we consider that active involvement in
regional economic cooperation is an essential factor in
fulfilling the tasks of transition. With this in mind, we are
interested, for instance, in becoming a member of the Asia-
Pacific Economic Cooperation Council (APEC). We hope
that the States members of that organization will find it
possible to understand and support our position.
The United Nations has emerged as an important focal
point of international efforts and has assumed greatly
increased responsibilities in the areas of peacemaking,
peace-keeping and peace-building. The detailed report of the
Secretary-General on the work of the Organization is a lucid
illustration of that point.
Mongolia fully supports the efforts designed to reform
the United Nations, especially to restructure and revitalize
the activities of the General Assembly and to ensure that the
composition of the Security Council reflects the changing
realities of the day and the dramatically increased
membership of the world Organization.
Today, the United Nations is wrestling with many
problems and trying hard to ensure that it is able to meet the
many challenges of a rapidly changing world. It goes
without saying that the success of this undertaking will
depend on painstaking efforts and, above all, on the political
will and greater realism of Member States.
